Citation Nr: 0424163	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  93-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative joint disease at L5-S1.

2.  Entitlement to service connection for a cervical spine 
disability, to include cervical fusion at C4-5.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO in No. Little Rock, 
Arkansas, which denied service connection for a lumbar spine 
disorder, a cervical spine disorder and total rating based on 
individual unemployability.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a back disorder, neck disorder and total rating based on 
individual unemployability, and the VA has made reasonable 
efforts to develop such evidence.

2.  During service, the veteran was treated for back pain, 
which was acute and transitory and resolved without residual 
disability.  

3.  A back disorder is not a disorder of service origin or 
attributable to any incident therein.  

4.  During service, the veteran was treated for neck pain, 
which was acute and transitory and resolved without residual 
disability.  

5.  A neck disorder is not a disorder of service origin or 
attributable to any incident therein.  

6.  The veteran's service-connected disabilities, Osgood-
Schlatter's Disease of the left and right knee, are rated as 
30 percent combined.
 
7.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.
  

CONCLUSION OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, 18 
Vet.App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the rating actions dated in December 1990, 
February 1993, December 1995, March 1996 and February 1999 
were issued before the enactment of the VCAA.  The Board 
finds that the RO has satisfied the notification requirements 
of the VCAA in this case.  By virtue of the October 1992 and 
May 1996 Statements of the Case and January 1993, February 
1993, December 1995, June 1996, April 1998, February 1999, 
June 1999, April 2001, November 2002, May 2003 and March 2004 
Supplemental Statements of the Case, and August 2002, April 
2003 and December 2003 correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in August 2002, April 2003 and December 2003, in which 
the veteran was advised of the type of evidence necessary to 
substantiate his claim.  In these letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  


Factual Background

The veteran served on active duty from June 1973 to June 
1977.  Service personnel records reflect that the veteran is 
in receipt of a Parachute Badge.

Service medical records show that on medical examination 
performed for Regular Army ("RA") enlistment purposes in May 
1973, the veteran's neck and spine were listed as normal.  In 
a report of medical history completed in May 1973, he denied 
a history of recurrent back pain.  In an August 1975 
treatment note, the veteran complained of pain in his back 
and neck.  A diagnostic impression revealed mild tonsillitis.  
A treatment note dated September 1976 revealed that the 
veteran fell down a flight of stairs one day and then fell 
out of bed, injuring his back.  The diagnosis was muscle 
spasm.  Although service medical records reveal that the 
veteran was seen on numerous other occasions in service, none 
of the treatment was for the back or neck.  In a report of 
medical history, dated in April 1977, he indicated a history 
of recurrent back pain and the examiner noted muscle spasm 
and chronic back pain.  In a report of medical examination, 
performed for purposes of expiration of term of service 
(ETS), in May 1977, the veteran's neck and  spine were listed 
as normal and he reported that he was in good physical shape.  

An August 1977 VA examination, noted that the veteran's neck 
was within normal limits.  No other comments were made 
regarding the back or neck.  

A private September 1981 lumbar myelogram revealed changes 
consistent with a herniated disc at L5-S1 and possibly on the 
left side at L4-L5.  Subsequently in October 1981, the 
veteran underwent a laminectomy at L4-L5.

In a June 1986 private employment physical, the veteran noted 
no history of head or spinal injuries and he reported that he 
was never hospitalized.  However, examination of the spine 
revealed a well-healed laminectomy scar.

In November 1986, the veteran was admitted to Memorial 
Hospital for a herniated cervical disc at C5-C6.  He 
underwent a cervical laminectomy and removal of discs at C5-
C6.  Multiple X-ray studies of the cervical spine showed 
moderate hypertrophic degenerative changes at C5-C6 with mild 
narrowing of the disc space and of the intervertebral foramen 
on the right.  Also shown was narrowing of the intervertebral 
foramen at C3-C4 on the right.

In June 1987, the veteran was admitted to St. Anthony's 
Hospital and underwent a complete myelogram.  The discharge 
diagnosis was rule out arachnoiditis.  A computed tomography 
(CT) scan of the neck, performed in June 1987, revealed a 
diagnostic impression of post laminectomy defects on the 
right at the C5-6-7 level with slight bulging of the cervical 
canal into the defects, but no significant distortion or 
impingement upon the canal or cervical nerve sheath.  He was 
again admitted in July 1987 and a preoperative diagnosis 
reflected C4-C5 degenerative disc disease.  He related a 
history of a neck injury two years earlier, while working, 
for which he underwent surgery.  He underwent an anterior 
discectomy with fusion from the left iliac bone.  

VA outpatient treatment notes dated in 1990, show the veteran 
was seen on numerous occasions by Rehabilitative Medicine for 
complaints of cervical and back pain.  In July 1990, he 
reported a history of numerous back and neck surgeries 
including a laminectomy in 1983, a cervical vertebra surgery 
in 1986 or 1987 and a discectomy in 1983.  An X-ray study of 
the lumbar spine, performed in July 1990, revealed 
degenerative joint disease at L5-S1.  In August 1990, he was 
fitted for a TENS unit but discontinued use of it stating 
that it irritated him and caused his muscles to jerk.  A 
September 1990 X-ray study of the cervical spine revealed a 
diagnostic impression of vertebral body fusion at C4-5.

Beginning in July 1990, the veteran was hospitalized at a VA 
Medical Center for treatment of an adjustment disorder to 
adult living.  He was subsequently transferred to a VA 
domiciliary, where he remained until his discharge in October 
1990.  During that time, the veteran complained of chronic 
pain in the lumbar and cervical area which limited his 
ability to lift.  During an October 1990 VA examination, he 
reported that the pain in the neck and back increased in cold 
weather.  The pertinent diagnoses were status post surgery of 
the back, type of surgery unknown, and status post surgery of 
the cervical spine, supposedly fusion of the spine.  The 
examiner opined that the veteran's back and neck problems 
were not secondary to his service-connected Osgood-
Schlatter's disease of the knees.

In December 1990, the RO denied the veteran's claims for 
service connection for a back and neck disorder.  Notice of 
this denial was sent to the veteran in January 1991 and again 
in March 1991, but both notices were returned to the RO, each 
with a notation that the veteran was not residing at the 
address given on the envelope.

A December 1990 VA operation report, shows the veteran 
underwent C6-C7 anterior discectomy and fusion.  A VA X-ray 
study of the cervical spine, performed in December 1990, 
reflected a diagnostic impression of postsurgical changes, 
C4-C5 without change.

VA outpatient treatment records dated from 1991 to 1995 
reflect treatment for a variety of disorders.  A June 1991 
treatment record revealed left cervical adenitis which was 
partially treated.  X-ray studies performed in 1991 of the 
cervical spine were consistent for post surgical changes of 
the lower cervical spine and foraminimal narrowing at C4-C5 
and C5-C6. 

In March 1991, the veteran underwent a private medical 
evaluation to determine if he was eligible for social 
security disability (SSD) benefits.  The physician, H.H.C., 
M.D., stated that the veteran had not worked since 1988.  X-
ray studies of the lumbar spine were performed and revealed 
marked narrowing at L4-L5 and L5-S1 interspaces and severe 
degenerative changes at L4-L5 and L5-S1 levels.  X-ray 
studies of the cervical spine revealed spinal arthrodesis 
between C4 and C5 and rather severe degenerative changes.  
The physician further noted that the veteran was bothered by 
chronic neck and low back pain.  The diagnoses were post 
cervical laminectomy syndrome with radiculopathy involving 
the right upper extremity with atrophy of the first dorsal 
interosseous and loss of function of the hand, chronic pain 
syndrome and post lumbar laminectomy syndrome with chronic 
back pain and sciatica.  The physician opined that he felt 
the veteran was disabled and unable to work.  

Associated with the claims folder is a June 1991 disability 
determination statement from the Social Security 
Administration (SSA).  In effect, the veteran was found to be 
disabled from December 1986 due to degenerative joint 
disease; specifically, failed back syndrome. 

VA discharge summaries dated in March 1991 and April 1992, 
reflect continuing complaints of back and neck pain.  In 
March 1991 he was admitted for a comprehensive back pain 
program.  At the time of discharge he was noted to be 
independent in all mobility.  The diagnosis was chronic low 
back pain.  

At a regional office hearing in January 1993, the veteran 
testified that he had initially injured his back in service 
in about 1974 or 1975 in a parachute jump.  He was put in 
traction for about a week, and them given a limited duty 
profile for a short period of time.  He also stated that he 
injured his neck in the same parachute jump. 

In a November 1994 statement from the veteran, he reported 
that he suffered from acute back and neck pain prior to his 
discharge from service.  He indicated that he underwent 
several back and neck surgeries which dated back to 1979.  He 
further emphasized that he had difficulty dealing with the 
constant pain and discomfort that he suffered.

In February 1995 and April 1996, the Board remanded this case 
in order to obtain additional records which were relevant to 
the veteran's claim and to afford the veteran a VA orthopedic 
and neurological examination.

During a July 1995 VA examination, the veteran reported that 
he made over 200 parachute jumps while in the service.  He 
could not recall a specific jump which caused his injuries 
but over a period of time he began having back and neck 
problems.  He further gave a history of a motor vehicle 
accident in 1981, but noted that problems with his back and 
neck began prior to the motor vehicle accident.  The 
diagnostic impression was degenerative disc disease of the 
cervical and lumbar spine area.  The examiner reported that 
he reviewed the claims file and opined that the veteran's 
back and neck problems were related to service-connected 
disabilities resulting from multiple parachute jumps and it 
did not appear that his problems were caused or aggravated by 
the motor vehicle accident in 1981.  

In a July 1996 statement from a VA staff psychiatrist, he 
reported that the veteran was treatment by the VA for 
degenerative joint disease and degenerative disc disease of 
the cervical and lumbosacral spine.  He was a paratrooper in 
the military which required jumping from airplanes.  The 
staff psychiatrist opined that the jumping could be traumatic 
to his spine and literature revealed that traumatic insults 
could cause degenerative joint disease and degenerative disc 
disease.

In a statement dated November 1996, from the Acting Chief of 
the VA outpatient psychiatry department, he indicated that 
the veteran developed severe degeneration of the discs in his 
back and neck due to his participation in paratrooper 
operations in the service.

In May 1997 the veteran appeared for a VA examination.  No 
diagnostic impression was noted but the examiner opined that 
after a thorough review of the veteran's claims file and the 
VA examination which he performed, he was unable to establish 
that the veteran's back and neck disabilities were related to 
an injury sustained during a parachute jump in service.  The 
examiner stated that he was unable to find any reference in 
the service medical records that the veteran was treated for 
such injuries.  

In September 1997, the veteran presented for a private 
follow-up examination with S.Y., M.D., after undergoing right 
upper cervical facet and right upper lumbar facet injections 
at a previous visit.  Dr. Y. noted improvement in his low 
back and increased pain in his neck.  The pertinent 
diagnostic assessment revealed failed neck surgery syndrome 
and chronic low back pain.  Subsequent examinations revealed 
diagnoses of muscle spasms and severe degenerative changes in 
the cervical and lumbar spine.

During a March 1998 private examination at the Arkansas Pain 
Center, the veteran complained of neck and low back pain.  
The pertinent diagnostic impressions were failed back and 
neck surgery and cervical radiculopathy vs. ulnar neuropathy.
In August 1998, the RO received a lay statement written on 
behalf of the veteran.  The individual which wrote the 
statement noted that he was a about to hire the veteran to 
drive a tractor trailer but after talking with the veteran's 
father he learned that the veteran sustained an injury to his 
back while in service.  The author eventually had to turn 
down the veteran for the job.

In March 2000 and October 2001, the Board remanded this case 
in another attempt to obtain treatment records relevant to 
the veteran's claim and to afford the veteran a current VA 
examination.

In March 2000, a VA psychiatrist submitted a statement to the 
RO which noted that the veteran suffered degenerative disc 
disease of his spine at a very young age and was severely 
disabled as a result of his spinal condition.

During a December 2000 VA examination, the veteran complained 
of difficulty with his musculoskeletal system.  The pertinent 
diagnostic impressions revealed cervical radiculitis and 
radiculopathy secondary to multiple surgical procedures, scar 
tissue and degenerative bone changes, multiple surgical 
procedures of the lumbar spine, lumbar radiculopathy, 
radiculitis, arachnoiditis, degenerative diskopathy, multiple 
levels, lower lumbar spine and degenerative joint disease of 
facets, multiple levels, lower lumbar spine.  The examiner 
noted a significant gap of time between the veteran's 
discharge and the onset of symptoms in his low back and 
cervical spine.  He further referenced that the veteran 
sustained trauma post service and the effects of that trauma 
were severe enough to render immediate treatment.  The 
examiner opined that he could not find a chain of events from 
cessation of his military service which would indicate in-
service trauma of a sufficient degree to create an impending 
crisis or chronicity in either the cervical or the lumbar 
spine.  He further opined that it would be speculative to 
attach the veteran's disability in the lumbosacral and 
cervical spine to the in-service trauma without this 
particular historical element, namely onset of symptoms, 
persistence and chronicity and requirement for pain, and 
records somewhere attesting to that need.  A December 2000 X-
ray study of the cervical spine showed the C-5 and C5-6 
fusions and narrowing at C3-4 and C7-T1, while an X-ray study 
of the lumbar spine showed multiple levels of degenerative 
disc disease.
Private treatment records from Arkansas Pain Center dated 
1999 to 2000, show that in January 2000, the veteran 
underwent a partial laminectomy and placement of intrathecal 
catheter for morphine pump and incision and placement of a 
pain pump reservoir.  The postoperative diagnosis was chronic 
low back pain secondary to degenerative disc disease.  
Subsequent treatment records show multiple follow-up sessions 
for refilling and programming of implanted spinal infusion 
pump.

Analysis

Service Connection for a Back Disorder and Neck Disorder

The veteran contends that he incurred a back and neck 
disorder in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).
 
Service medical records show that the veteran complained of 
back and neck pain in August 1975.  The diagnostic impression 
revealed mild tonsillitis.  In a treatment note dated 
September 1976, he experienced back pain after falling down a 
flight of steps and then falling out of bed.  On separation 
examination in May 1977, the veteran's neck and spine were 
listed as normal and he reported that he was in good physical 
shape.  

The first post-service evidence of a back disorder is dated 
in September 1981, 4 years after service and the first post-
service evidence of a neck disorder is dated in November 
1986, 9 years after service.  

In a July 1995 VA examination, the examiner, who reviewed the 
claims folder, opined that the veteran's back and neck 
problems were related to service-connected disabilities 
resulting from multiple parachute jumps and it did not appear 
that his problems were caused or aggravated by the motor 
vehicle accident in 1981.  The other VA medical statements 
supporting the veteran's position were written by VA 
psychiatrists and it appears that neither psychiatrist 
reviewed the claims folder, but based their opinion of a 
history related by the veteran.  However, in a May 1997 VA 
examination and again in a December 2000 VA examination, both 
examiners concluded, after a thorough review of the veteran's 
entire claims file, that the veteran's disorders were not 
related to events suffered in service.  The December 2000 VA 
examiner specifically noted a significant lapse of time 
between the veteran's discharge and the onset of back and 
neck pain and stated that it would be speculative to 
attribute the veteran's current back and neck disorder to in-
service trauma.  The Board accepts the May 1997 and December 
2000 VA examinations as being the most probative medical 
evidence on the subject, as they were based on a review of 
all historical records and a thorough examination, and 
contains detailed rationale for the medical conclusions.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of 
the examination reports, specifically the December 2000 VA 
examination report, and the fact that they were based on a 
review of the applicable record, the Board finds that they 
are more probative and material to the veteran's claim than 
the July 1995 VA examination.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  

The veteran has asserted that he incurred a back disorder and 
a neck disorder as a result of his active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the medical evidence does not demonstrate that the 
veteran's back or neck disorder is linked to service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disorder and service connection for a neck disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ § 3.340 and 4.16(a) (2003).  

If there is only one such disability, it shall be ratable at 
60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2003).  
 
In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2003).  

The veteran contends that he is precluded from performing 
substantially gainful employment by reason of his service-
connected disabilities.  Based on its review of the record, 
the Board finds that the evidence does not support the 
veteran's claim.  

The Board has considered whether the veteran's service-
connected disabilities of Osgood-Schlatter's Disease of the 
bilateral knees, without consideration of any of his non 
service-connected disabilities, preclude all forms of 
substantially gainful employment, which are consistent with 
his education and occupational experience.

The veteran's DD Form 214 shows that he completed high 
school.  It was noted in a March 1991 VA examination that the 
veteran had not worked since 1988 and the physician opined 
that the veteran was disabled and unable to work due to his 
spine and neck disorder.

The SSA disability award was based on a finding of 
degenerative joint disease; specifically failed back 
syndrome.

This evidence does not show that the veteran's service-
connected disabilities alone are the reason that he is 
currently not employed.  Based upon the evidence of record, 
the Board cannot conclude that the veteran's service-
connected disabilities alone preclude him from engaging in 
substantially gainful employment, and that he is totally 
disabled due to his service-connected disabilities of Osgood-
Schlatter's Disease of the bilateral knees.  Therefore, the 
Board finds that the criteria for awarding TDIU are not met 
on either a schedular or extra-schedular basis.  38 C.F.R. § 
4.16.  The appeal is denied.


ORDER

Entitlement to service connection for a lumbar spine 
disability, to include degenerative joint disease at L5-S1 is 
denied.

Entitlement to service connection for a cervical spine 
disability, to include cervical fusion at C4-5 is denied.

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is denied.
  


	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



